Case 6:19-cv-00332-PGB-T_S Document 30 Filed 06/06/19 Page 1 of 1 PageID 124




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


JOSHUA KEMPFER,

                       Plaintiff,

v.                                                     Case No: 6:19-cv-332-Orl-40TBS

NATIONAL COLLEGE OF BUSINESS
AND TECHNOLOGY COMPANY, INC.,

                       Defendant.
                                         /

                                         ORDER

      This cause is before the court following review of the Joint Stipulation of Voluntary

Dismissal with Prejudice and Entry of Final Order of Dismissal with Prejudice, in which

the parties stipulate to the dismissal of the above-captioned action in its entirety. (Doc.

29). The stipulation of dismissal is self-executing pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii). See Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1278,

1279 (11th Cir. 2012). Accordingly, the Clerk of Court is DIRECTED to close the file.

      DONE AND ORDERED in Orlando, Florida on June 6, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties
